Title: To Thomas Jefferson from Madame de Bréhan, [ca. September 1787?]
From: Bréhan, Marquise de
To: Jefferson, Thomas


[Paris, ca. Sep. 1787?] Accepts TJ’s invitation “for Monday”; if it is a family affair “the satisfaction shall be greater”; wishes she could speak English “the whole time” but in spite of her efforts TJ will find “very little progress”; hopes some months in America will help her; in the meantime, she will avail herself of TJ’s lessons if he will give her any so that she may carry on a correspondence with him.
